DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 3/14/2022, Applicant amended claims 1, 5, and 14.  Claim 4 is labeled as currently amended, however claim 4 does not appear to have changed from the previous claim set.  This amendment is acknowledged.  Claims 1-20 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laffin US Pat. No. 4,662,346.
Laffin teaches:
In Reference to Claim 1
An archery accessory for use with a bow riser (accessory 10 used with bow 12 having riser 13, Fig. 1-2, 7-9), said archery accessory comprising: 
a sight arm adapted for connecting to the bow riser so as to form a connection between the sight arm and the bow riser (arms 35/135/235/335 form connections via fasteners 39-40/139/239), 
wherein said connection is located in a vertical centerline plane of the riser (both the lower arm 35 and upper arm 135/235/335 embodiments have ends connecting to the riser shelf along a vertical centerline plane of the riser (aligned with the central axis of the arrow 11/111). 
In Reference to Claim 2
The archery accessory of claim 1, further including a sight at a distal portion of the sight arm (end 30 attached to the arm 35 is capable of allowing a user to look through and aim by aligning a target within the opening between arms 30/32/130/132/230/232 or aligning the target with any other portion of the end member, Fig. 1-2, 7-9).  
In Reference to Claim 3
The archery accessory of claim 2, wherein the sight arm includes a mounting element on a proximal portion of the sight arm adapted for engaging a mount on the riser (fasteners 39-40/139/239 extend through mounting holes in the proximal end of the arm 35 and secure to matching apertures in the shelf 19 of riser 13 along the centerline axis, Fig. 1-2, 7-9).
In Reference to Claim 4
The archery accessory of claim 2, further including: at least one horizontal adjustment system adapted to move the sight in a horizontal direction (arm 35 is laterally adjustable to move the sight 30 horizontally via slots 37/38 via screws 39/40, Col. 4 lines 8-21); and at least one vertical adjustment system adapted to move the sight in a vertical direction (sight 30 is adjustable vertically along stem 35 via setscrew 47, Col. 5 lines 40-61).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-18 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudlacek US Pat. No. 4,535,747.
Kudlacek teaches:
In Reference to Claim 5
An archery accessory for use with a bow riser including a vertical centerline plane (sight accessory attachable to bow riser 12, Fig. 1-5), said archery accessory comprising: 
an elongated sight arm adapted for connecting to the bow riser at a proximal portion of the sight arm and extending therefrom in a first horizontal direction along a longitudinal axis of the sight arm (arm formed by portions 14/22/24/26/32 extends from a first proximal end mounted to the riser at 10 and extends in a first horizontal direction along the length of 14); 
a micro-adjust windage system at a distal portion of the sight arm, said micro-adjust windage system adapted to move horizontally between a first position and a second position in a second horizontal direction perpendicular to the first horizontal direction (first horizontal adjustment 76 extends perpendicularly to the long axis of 14 to micro adjust the position of a sight between the left and right ends of 24, Fig. 3); 
an elevational adjustment system comprising a sight mounting block adapted to move in a vertical direction (a first vertical adjustor 80 moves the carriage 62/32 vertically to adjust the elevation of the entire sighting body, wherein body members 36/66 of this carriage forms a mounting body to hold sighting pins 50 and sighting line 68 therein which are movable in the vertical direction along the threaded member of 80); and 
a sight element extending in the vertical direction from the sight mounting block for use in aiming at a target (sight 61 includes sighting line 68 and sight pins 52 attached to a distal portion of the sight arm at 26/32, wherein the line 68 extended vertically from a portion of the sight mounting block at the bottom end of the sight mount body 66, Fig. 4-5);
wherein the micro-adjust windage system and the elevational adjustment system are adapted to move the sight element horizontally and vertically, respectively (76 adjusts the position of the sight in the horizontal direction along 76 while 80 adjusts a vertical position of the sight along 80); and 
wherein the sight arm is adapted to connect to the bow riser such that the vertical centerline plane is between the first position and the second position (the horizontal ends of 24 (near 76 and opposite 76, Fig. 3/4) extend wherein a vertical centerline of the riser 12 may be positioned between).  
Further, even if Kudlacek doesn’t teach the entire sight element being vertically displaced from the sight mounting block, it would have been obvious to one having ordinary skill in the art to have formed the sight to have extended beyond the sight mount as the exact mount/sight shape, design, and location are merely a matter of obvious design choice and it has been held that rearranging parts of an invention involves only routine skill in the art (In Re Japikse, 86 USPQ 70).  The exact location of the sighting element relative the mount does not materially change the function of the device, it only changes how the sight element is aligned on the bow aesthetically and there are numerous different designs of sight elements in the art that extend vertically, horizontally, or otherwise from a base mounting element that one of ordinary skill in the art would find the exact relative positioning of the sighting element(s) to be a matter of obvious design choice.
In Reference to Claim 6
The archery accessory of claim 5, wherein movement of both the micro-adjust windage system and the sight element is limited to between the first position and the second position in the second horizontal direction (the adjuster 76 and the sight element are adjusted horizontally only between the left and right limits of 76/24).  
In Reference to Claim 7
The archery accessory of claim 5, wherein the micro-adjust windage system is distal to the elevational adjustment system (the adjustment knob of 76 is distal to the adjustment knob of 80, Fig. 3).  
In Reference to Claim 8
The archery accessory of claim 5, wherein the micro-adjust windage system is proximal to the elevational adjustment system (the threaded rod of 76 extends to the vertical axis of the rod 80 essentially overlapping or being in proximity to one another at a point, Fig. 2-4).  
In Reference to Claim 9
The archery accessory of claim 5, further including a second vertical adjustment system, wherein the second vertical adjustment system is adapted to move the sight element vertically (the sighting pins 52 are movable vertically by adjustment of knobs/screws 56/60 vertically along slots 40, Fig. 4-5).  
In Reference to Claim 10
The archery accessory of claim 9, wherein the second vertical adjustment system is adapted to impart more fine adjustment of the sight element than the elevational adjustment system (the adjustment of the sighting pins may be made smaller/finer than an adjustment using 80).  
In Reference to Claim 11
The archery accessory of claim 9, wherein the second vertical adjustment system comprises a threaded aperture adapted to receive a threaded rod (knob 60 and set screw threaded rod 56).  
In Reference to Claim 12
The archery accessory of claim 5, wherein the micro-adjust windage system comprises a slide, a bolt and carriage, a knob, or a lever (knob and threaded post 76).  
In Reference to Claim 13
The archery accessory of claim 5, wherein the elevational adjustment system comprises a slide, a bolt and carriage, a knob, or a lever (knob and threaded post 80).  
In Reference to Claim 14
An archery sight for use with a bow riser (sight accessory attachable to bow riser 12, Fig. 1-5), said archery sight comprising: 
an elongated sight arm adapted for connecting to the bow riser at a proximal portion of the sight arm and extending therefrom in a first horizontal direction along a longitudinal axis of the sight arm (arm formed by portions 14/22/24/26/32 extends from a first proximal end mounted to the riser at 10 and extends in a first horizontal direction along the length of 14); 
a sight element for use in aiming at a target attached to a distal portion of the sight arm (sight 61 includes sighting line 68 and sight pins 52 attached to a distal portion of the sight arm at 26/32); 
a horizontal adjustment system adapted for moving the sight element horizontally between a first position and a second position in a second horizontal direction perpendicular to the first horizontal direction (first horizontal adjustment 76 extends perpendicularly to the long axis of 14, Fig. 3); 
a first vertical adjustment system adapted for moving the sight element vertically (a first vertical adjustor 80 moves the carriage 62/32 vertically to adjust the elevation of the entire sighting body); and 
a second vertical adjustment system adapted for moving the sight element vertically (each individual sighting element 52 is vertically adjustable in slot 40 via screws 60 in knobs 56); 
wherein the second vertical adjustment system is positioned below the first vertical adjustment system (vertical adjustor 80 is located above the second vertical adjustment elements of 40/60, Fig. 4) and wherein an entirety of the second vertical adjustment system is limited to movement between the first position and the second position in the second horizontal direction (the sight elements 52 are limited to vertical adjustable movement by adjustors 60/40) within the sight mounting body 32/66 along the second vertical direction (parallel to slots 40) as they are vertically adjusted as shown from movement from Fig. 4 to Fig. 5 and are wholly movable to between the first and second opposite horizontal ends of 76, Fig. 3-4).
Further, even if Kudlacek doesn’t specifically teach the entirety of the second vertical adjustment system being limited to movement between the first and second positions in the second horizontal direction, it would have been obvious to one having ordinary skill in the art to have formed the sight and second vertical adjustment system to have been limited in movement as the exact mount/sight shape, design, and location are merely a matter of obvious design choice and it has been held that rearranging parts of an invention involves only routine skill in the art (In Re Japikse, 86 USPQ 70).  The exact location of the adjustment systems relative the sight element does not materially change the function of the device, it only changes how the sight element is aligned on the bow aesthetically and there are numerous different designs of sight elements in the art that extend vertically, horizontally, or otherwise from a base mounting element that one of ordinary skill in the art would find the exact relative positioning of the sighting element(s) to be a matter of obvious design choice.
In Reference to Claim 15
The archery sight of claim 14, wherein the sight arm is adapted to connect to the bow riser such that a vertical centerline plane of the bow riser is between the first position and the second position (the horizontal ends of 24 (near 76 and opposite 76, Fig. 3/4) extend wherein a vertical centerline of the riser 12 may be positioned between).  
In Reference to Claim 16
The archery sight of claim 14, wherein the first vertical adjustment is adapted to impart a greater range of movement of the sight element than the second vertical adjustment (the movement via adjuster 80 extends along the entire threaded rod while the adjustment of each pin is more limited, Fig. 2/4).  
In Reference to Claim 17
The archery sight of claim 14, wherein the horizontal adjustment system is proximal on the sight arm to the first vertical adjustment system and the second vertical adjustment system, and wherein the horizontal adjustment system is adapted to move the first vertical adjustment system and the second vertical adjustment system in the second horizontal direction (the horizontal adjustment system 76 overlaps the vertical adjusters 80/40 in their horizontal positions, where the adjuster 76 moves both vertical adjusters, Fig. 2-4).  
In Reference to Claim 18
The archery sight of claim 14, wherein the first vertical adjustment system comprises a slide, a bolt and carriage, a knob, or a lever (knob and threaded post 80), and the second vertical adjustment system comprises a threaded aperture adapted for receiving a threaded rod (knob 60 and set screw threaded rod 56).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudlacek as applied to claim 18 above and further in view of Rogers US Pat. No. 5,255,440.
In Reference to Claim 19
Kudlacek teaches:
The archery sight of claim 18, wherein the first vertical adjustment system comprises a bolt and carriage, and the threaded rod of the second vertical adjustment system includes an axis parallel with a longitudinal axis of the bolt of the first vertical adjustment system (threaded bolt of 80 moves carriage 32 vertically to adjust the sight, where the second adjustment system includes slots 40 which run parallel to the bolt of 80, where sight line 70 also runs parallel to the bolt 80, Fig. 2/4).
Kudlacek fails to teach:
The threaded rod of the second vertical adjustment system includes a longitudinal axis parallel with a longitudinal axis of the bolt of the first vertical adjustment system
Further, Rogers teaches:
A similar bow sight having an adjustable sight element including a vertical threaded rod to vertically adjust the sight element in the sight housing (sight pin end 345 is vertically adjustable in housing 121 via vertical threaded rod 723, Fig. 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kudlacek to have modified the sight element to have included a vertically adjustable sight pin with a vertical threaded rod element in order to allow a user to provide a sight pin that is vertically oriented and adjustable as is well-known and used in the art to allow for vertical adjustment of sight pin ends as taught by Rogers (Col. 14 lines 6-43). 
In Reference to Claim 20
Kudlacek as modified by Rogers teaches:
The archery sight of claim 19, wherein the longitudinal axis of the threaded rod is continuous with the longitudinal axis of the bolt (pins or sight line may be adjustable along the same overlapping longitudinal axis of 80 using the modified threaded bolt of Rogers as modified above).  
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/14/2022, with respect to the rejection(s) of claim(s) 1-4 under 102 (Brown) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laffin.
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. In regards to the argument that Kudlacek fails to teach the amended limitations of claims 5 and 14, the rejections have been updated to show where these limitations are taught by the cited prior art.  In the broadest reasonable interpretation, Kudlacek does in fact teach that the sighting elements extend in a vertical direction from a portion of the sight mounting block as updated in the rejection above and that Kudlacek teaches that the second adjustable member is limited to movement between the first and second positions in the second horizontal direction as defined.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The applicant alleges that the prior art does not teach these amended features, but does not particularly point out or show how the amendments avoid the prior art in any specific detail.  The applicant alleges that the sight element extends in the vertical direction from the sight mounting block and that the entirety of the second vertical adjustment system is limited to movement between the first and second position in the second horizontal direction, but does not specifically show are detail how features are not taught by the prior art or specifically differ from the prior art or where the prior art specifically teaches away from the amendments as argued.  The examiner has updated the rejections to show where these features appear to be taught by the cited prior art, however without specific details provided by the applicant as to how these features are not taught, there may be a miscommunication as to what the applicant is trying to define and the examiner’s broadest reasonable interpretation of the amended features in the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Funk (3,641,675), Heffer (3,715,807), Chang (4,858,589), Sappington (5,379,746), Huang (5,495,675), and Slate (6,401,347) teach similar adjustable archery sight accessories.  Further, Capson (5,850,700) teaches a sight mountable with a connection along the centerline (Fig. 17)
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711